Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 17-20, 23, 26, 29 and 31-43 are currently pending in the application.
Claims 1-16, 21-22, 24-25, 27-28 and 30 have been cancelled.
Claims 31-43 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2022 is hereby acknowledged.  All references have been considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence.

Response to Amendment
The applicant amended the specification in paragraphs indicated in the previous Office Action and the objections to the specification have been withdrawn.
The applicant amended independent claim 17 to include allowable subject matters of cancelled claim 22 with intervening claim 21.

Allowable Subject Matter
Claims 17-20, 23, 26, 29 and 31-43 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 17-20, 23, 26, 29 and 31-43.

Independent Claims 17, 31 and 38 are distinguished from Kuroda (2012/0056992) in view of Tanimura et al. (2006/0050087) because the combination of all limitations in each independent claim, particularly the limitations similar to: “generate a rendering of a second virtual object that is a user interface virtual object, provide the rendering of the second virtual object to the display device for displaying the second virtual object on the transparent screen such that the second virtual object is superimposed in the view of the physical environment of the user to be within or proximate to a second visually-demarked region, identify a user input that characterizes an interaction of the user with the second visually-demarked region, and update, in response to the user input, the rendering of the first virtual object.” and they are allowed.

Claims 19-20, 23, 26 and 29 are directly or indirectly dependent from claim 17 and they are allowed.

Claims 32-37 are directly or indirectly dependent from claim 31 and they are allowed.

Claims 39-43 are directly or indirectly dependent from claim 38 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611